DETAILED ACTION
Allowable Subject Matter
Claims 1-18 allowed.
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the telephonic interview held on 2/19/2021 with Paul Jenny is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in telephonic interview held with Paul Jenny on 2/19/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Jenny on 2/19/2021.

The application has been amended as follows: 

 (Currently Amended) A golf cub head comprising: 
a front end having a bottom rail, a top rail, and a strikeface, the strikeface including:

a back surface; and 
a rear end opposite the front end; 
a heel portion; 
a toe portion opposite the heel portion; 
a sole coupled to the front end along the bottom rail at a sole transition region, the sole extending toward the rear end of the golf club head and including; 
a sole thickness; 
a first weight member and a second weight member, wherein: 
the first weight member is positioned toward the heel portion; the second weight member is positioned toward the toe portion; 
a perimeter wall extending from the front end near the sole portion to the front end near the toe portion along the rear end of the club head, a perimeter all height that decreases from the front end toward the rear end of the club head; wherein: 
a lip extends along the perimeter wall from the front end near the heel portion to the front end near the toe portion along the rear end of the golf club head; wherein: 
the lip comprises a lip thickness and a lip height, and at least one of the lip thickness or the lip height varies to form one or more recesses in the lip; 
the club head is devoid of a crown; and 
; 
wherein:
a reinforcement element comprising a looped rib extends from the back surface of the strikeface, the looped rib having an outer perimeter surface and an inner perimeter surface, wherein: the outer perimeter surface is filleted with the back surface of the strikeface; and a largest rib span of the inner perimeter surface is 0.609 cm to 1.88 cm.

	6.  (Cancelled)

	19.  (Withdrawn)

	20.  (Withdrawn)

Claim Objections
Claims 1-18 objected to because of the following informalities:
Claim 1 at line 16 states “perimeter all height” which should read “perimeter wall height”.
Claim 12 at line 24 states “perimeter all height” which should read “perimeter wall height”.
Appropriate correction is required.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,004,955 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,500,449 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711